*149OPINION.
Matthews :
No question is raised as to the loss sustained by the petitioner as a guarantor of the coal company, for it is admitted that that corporation was insolvent at the time the note was given. The only question, therefore, is whether this loss was as to the petitioner in 1925 actual or merely potential, considering petitioner’s cash basis of accounting, and the delivery in the peculiar circumstances stated of a demand note admittedly not paid until 1927.
*150The present case is concluded by the decision of the Supreme Court in Eckert v. Burnet, 283 U. S. 140, affirming the Circuit Court of Appeals, Second Circuit, 42 Fed. (2d) 158, and this Board, 17 B. T. A. 263, in which the court held under .similar facts that the amount of the note could not be deducted until it was paid.

Judgment will he entered for the respondent.